Citation Nr: 0924074	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  06-08 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for a left wrist disability. 

2.  Entitlement to an initial compensable rating for a left 
leg disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2001 to July 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and assigned noncompensable ratings for a 
left wrist disability (residuals of a left wrist sprain) and 
a left leg disability (stress fracture of the left leg), 
effective November 23, 2004.  By a July 2006 rating decision, 
the RO increased the rating for the left wrist disability to 
10 percent, effective June 27, 2006.  However, as that grant 
does not represent a total grant of benefits sought on 
appeal, this claim for increase remains before the Board.  AB 
v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to the disposition of the 
Veteran's claims.

The Veteran, in written statements and testimony at her 
February 2009 Board hearing, indicated that her service-
connected left wrist and left disabilities had worsened since 
her most recent VA examinations in July 2008.  Specifically, 
she maintained that the increased functional limitations 
posed by those disabilities had caused her to be demoted at 
work because she was no longer able to perform the 
significant walking, standing, and lifting that her former 
managerial position required.  The Veteran stated that she 
currently worked in a more limited customer service capacity, 
answering phones and entering data in a computer.  Despite 
her reduced responsibilities, however, the Veteran emphasized 
that her chronic left wrist pain continued to adversely 
affect her employment by limiting her ranges of motion such 
that she was no longer able to type as accurately or 
efficiently as she once had.  She stated that her employer 
had recently granted her leave under the Family and Medical 
Leave Act because of her service-connected disabilities.  
Moreover, the Veteran reported that her service-connected 
disabilities were limiting her ability to perform daily 
living activities.  The Veteran further stated that her 
sister had moved down from New York to help her care for her 
six-year-old daughter and assist with basic household chores, 
such as washing dishes and vacuuming.

In terms of her current symptoms, the Veteran testified that, 
in addition to chronic, worsening pain in her left wrist and 
left leg, she was also experiencing swelling in her left knee 
area.  She added that her left leg symptoms were productive 
of functional limitation, including an inability to sit down 
or stand up without the use of a cane, stand on her toes and 
heels, or squat.  The Veteran stated that VA medical 
providers, who had previously prescribed Vicodin, now 
prescribed Percocet to alleviate her left wrist pain and that 
she also took "strong" over-the-counter medications, such 
as Ibuprofen 800, to treat the condition, none of which 
brought more than a few hours of relief.  Additionally, the 
Veteran indicated that she sought regular physical therapy 
and received "shot therapy" at a VA medical facility for 
her left wrist and left knee symptoms.  She stated that she 
had been furnished a cane by VA and had used her own funds to 
purchase a brace for her left leg.  The Veteran further 
indicated that, in an effort to stabilize her left wrist, she 
had purchased a "heavy fabric brace" that went "a third of 
the way up her left forearm" and featured a "hard splint 
over the inside of the wrist going into the palm."

Following her February 2009 Board hearing, the Veteran 
submitted a written statement indicating that she had 
recently been issued a new brace for her left leg disability 
and that the VA pain medication she was prescribed for her 
service-connected disabilities had recently changed from 
Oxycodone to Morphine, due to a worsening of those 
conditions.  

The record reflects that, on her most recent VA joints 
examination in July 2008, the Veteran was found to have mild 
limitation of motion in her left wrist due to pain, but no 
additional functional limitation caused by fatigue, lack of 
endurance, and incoordination following repetitive use.  Nor 
was her left wrist disability found to result in occupational 
or recreational impairment or to otherwise impact her ability 
to perform daily living activities, as she subsequently 
claimed at the February 2009 Board hearing and in a June 2009 
written statement.  

Additionally, on a July 2008 VA bones and fractures 
examination, the Veteran reported that she used a cane to 
ambulate and could not walk for more than a quarter of a 
mile.  However, she did not indicate, nor did the clinical 
findings show,  that her left leg disability was productive 
of any other functional limitations affecting her ability to 
work or perform daily living activities, which she later 
alleged to be the case.  Significantly, no range of motion 
testing of the knee and ankle appears to have been performed 
at that July 2008 VA examination.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  When available evidence is too 
old for an adequate evaluation of the Veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  
In this case, while the Veteran's July 2008 VA examinations 
are not overly stale, she has indicated that her left wrist 
and left leg disabilities have both increased in severity and 
are productive of functional impairment, affecting her 
ability to work and perform daily living activities, which 
were not disclosed on those prior examinations.  Because 
there may have been a significant change in the Veteran's 
conditions, the Board finds that new examinations are in 
order to address the current severity of her left wrist and 
left leg disabilities.  In light of her aforementioned 
testimony, that examination should include specific findings 
regarding the Veteran's ranges of motion, as well as any 
functional limitations related to those service-connected 
disabilities.  

Additionally, it appears that VA medical records are 
outstanding.  At her February 2009 Board hearing and in a 
June 2009 written statement, the Veteran indicated that she 
was currently receiving treatment for her left wrist and left 
leg disabilities at the VA Medical Center in Temple, Texas.  
However, no VA medical records from that facility dated since 
July 2008 have been associated with her claims folder.  
Because the Veteran has indicated that there are outstanding 
VA medical records that may contain information pertinent to 
her claims, those records are relevant and should be 
obtained.  38 C.F.R. § 3.159(c)(2) (2008); Bell v. Derwinski, 
2 Vet. App. 611 (1992).

Finally, the Board acknowledges that in June 2009, the 
Veteran submitted additional evidence in support of her 
claims directly to the Board.  There has been no RO 
readjudication in light of that new evidence.  Nor has 
another supplemental statement of the case been issued 
reflecting consideration of that evidence.  Additionally, the 
Board notes that the Veteran did not submit a waiver of 
initial RO review with respect to the additional evidence.  
38 C.F.R. §§ 19.37, 20.1304 (2008).  The Board cannot 
consider that additional evidence without first remanding the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration or obtaining the Veteran's waiver.  Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  Accordingly, to ensure that VA has 
met its duty to assist and to ensure full compliance with due 
process requirements, the Board finds that on remand the 
issues on appeal should be reviewed with consideration of all 
evidence received since the issuance of the July 2008 
supplemental statement of the case.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims 
file all medical records from the VA 
Medical Center in Temple, Texas, dated 
from August 2008 to the present.

2.  After obtaining the above records, 
schedule the Veteran for a VA examination 
to determine the current nature and 
severity of her service-connected left 
wrist and left foot disabilities.  The 
claims folder should be reviewed by the 
examiner, and the examination report 
should reflect that review.  The examiner 
should provide a rationale for the opinion 
and reconcile it with all pertinent 
evidence of record, including the reports 
of her July 2008 VA examinations, 
reflecting mild limitation of motion in 
her left wrist due to pain, an inability 
to walk more than a quarter mile, and 
reliance on a cane, but no additional 
functional limitation on repetitive use, 
nor any occupational, recreational, or 
daily living impairment due to her left 
wrist and left leg disabilities; as well 
as the Veteran's own written statements 
and Board testimony asserting a worsening 
of those service-connected disabilities.  
Specifically, the VA examiner should 
address the following: 

a)  Identify all orthopedic pathology 
related to the Veteran's service-
connected left wrist disability.  Conduct 
all necessary tests, to include range of 
motion studies expressed in degrees.  
Specify whether there is dorsiflexion 
less than 15 degrees or palmar flexion 
limited in line with forearm.  State 
whether any ankylosis (favorable or 
unfavorable) is present.  Discuss whether 
the Veteran has additional functional 
loss due to her left wrist disability, 
and describe any pain, weakened movement, 
excess fatigability, or incoordination 
present, as discussed in 38 C.F.R. 
§§ 4.40, 4.45 (2008), and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

b)  Discuss how the Veteran's left wrist 
disability impacts her activities of 
daily living, including her ability to 
obtain and maintain employment.  
38 C.F.R. § 4.10.

c)  Identify all orthopedic pathology 
related to the Veteran's left leg 
disability.  Specify whether that 
service-connected disability is 
manifested by genu recurvatum (acquired, 
traumatic, with weakness and insecurity 
in weight-bearing objectively 
demonstrated), or by malunion of the 
tibia or fibula, or nonunion of those 
bones, with loose motion, requiring a 
brace.  Provide an opinion as to whether 
the overall degree of impairment is best 
characterized as mild, moderate, 
moderately severe, or severe.  Conduct 
all necessary tests, to include X-rays 
and range of motion studies of the knee 
and ankle in degrees.  Discuss whether 
the Veteran has additional functional 
loss from her left leg disability, and 
describe any pain, weakened movement, 
excess fatigability, or incoordination 
resulting from that service-connected 
disability, as discussed in 38 C.F.R. §§ 
4.40, 4.45 (2008), and DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

d)  Discuss how the Veteran's left leg 
disability impacts her activities of 
daily living, including her ability to 
obtain and maintain employment.  
38 C.F.R. § 4.10.

3.  Then, readjudicate the claims on appeal.  
If the decision remains adverse to the 
Veteran, issue a supplemental statement of 
the case.  Allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  






These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

